                     Case 1:20-cv-05770-JMF Document 155 Filed 08/31/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                       New York, et al.                        )
                             Plaintiff                         )
                                v.                             )      Case No.     20-cv-05770
                   Donald J. Trump. et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff State of New York                                                                                  .


Date:          08/31/2020                                                                 /s/ Judith N. Vale
                                                                                         Attorney’s signature


                                                                                      Judith N. Vale (JV1102)
                                                                                     Printed name and bar number
                                                                                    28 Liberty Street, 23rd Floor
                                                                                    New York, New York 10005


                                                                                               Address

                                                                                       judith.vale@ag.ny.gov
                                                                                            E-mail address

                                                                                          (212) 416-6274
                                                                                          Telephone number



                                                                                             FAX number
